DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Desbordes et al.(USAN 20110082036; 4/7/2011). Desbordes et al. teach


    PNG
    media_image1.png
    156
    391
    media_image1.png
    Greyscale

For instant claim 1 where the instant compound of Formula has R1 = hydrogen; R2 and R3 = methyl; R4, R5, R8 and R9 = H; R6, R7= methyl;  A = phenyl substituted by R10 which is OR” and R” being C1-C12 alkyl.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-7,12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desbordes et al.(USAN 20110082036; 4/7/2011).
Desbordes et al. teach the arylamidine derivative:
 
    PNG
    media_image2.png
    171
    200
    media_image2.png
    Greyscale
.
Where A is CR7 and R7 = H; R1 = hydrogen according to Compound A.62; R2 and R3 = alkyl, SRalpha, ORalpha, which Ralpha can be alkyl; R4 can be alkyl; m = zero; R6 can be carboxylic or hetrocyclic monovalent group and according to compound A.62 R6 can be phenyl. Desbordes et al. at paragraph 54 teach that a fertilizer and water(carrier) can be added to the compound of formula (I) yielding a composition. Desbordes et al. at paragraph 58 teach that the concentration of the compound of formula (I) is present at 0.5 to 99%. Desbordes et al. at paragraphs 61-62 teach a method of treating plants with the compound of formula I to control microorganisms(see abstract). Desbordes et al. do suggest combining the instant compound of formula I with solvent, carrier, herbicide and/or fertilizer to formulate a composition and then, applying that composition to the plant to control microorganisms.

Claims 1-3,5-7,12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al.(USPN 8299301; 10/30/2012). 
Kunz et al. teach a compound of formula (I) 

    PNG
    media_image3.png
    164
    165
    media_image3.png
    Greyscale

Where A is CH2, R1 = hydrogen; R2 is C1-12 alkyl(e.g., methyl); R3 = CN, SR”, OR”, C1-12 alkyl, etc which can be substituted by X which is halogen; R5 is C5-18 aryl;
R” is alkyl. See abstract, column 1 line 45 – column 3 line 10. Kunz et al. at column 41 lines 10-12 teach that a herbicide or fertilizer can be added to the compound of formula (I) yielding a composition. Kunz et al. at column 37 lines 27-63 teach that carriers and solvents can be added to the compound of formula (I) yielding a composition. Kunz et al. at column 57 lines 27-45 teach that the concentration of the compound of formula (I) is present at 1%. Kunz et al. Kunz et al. at column 35 lines 45-53 teach a method of treating plants with the compound of formula I to control microorganisms(see abstract). Kunz et al. do not exemplify an instant compound of formula I. However, Kunz et al. do suggest a specific compound of formula I. Therefore additionally Kunz et al. also suggest combining the instant compound of formula I with solvent, carrier, herbicide and/or fertilizer to formulate a composition and then, applying that composition to the plant to control microorganisms.
Claim Rejections - 35 USC § 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8-11 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 8-11 are Use claims. Use claims are non-statutory.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation 1 to 90% active compound and the claim also recites 5 to 50% active compound which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Objection
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616